Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 11/20/2020 ("11-20-20 OA"), the Applicant amended the independent claim 1 to include the previously-indicated allowable subject matter of claim 8 and then canceled claim 8 on 02/22/2021.
The Applicant amended dependent claim 10 as well as the title on 02/22/2021.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 11-20-20 OA.
Applicant's amendment to claim 10 have overcome the objection to claim 10 on page 3 under line item number 2 of the 11-20-20 OA.
Applicant's amendment to the independent claim 1 to include the previously-indicated allowable subject matter of claim 8 has overcome the 35 U.S.C. 10(a)(1) rejection of claims 1-7, 9-12 and 14-23 as being anticipated by Adel set forth starting on page 3 under line item number 3 of the 11-20-20 OA.








EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Since the previously-withdrawn method claims 24-45, which were treated as an election without traverse (see page 2 of the 11-20-20 OA), have not been amended during prosecution to require the limitations of the product (system) claims, they do not qualify to be rejoined.  See MPEP § 821.04(b).  
As per Section 1302.04 of the MPEP, the examiner has canceled the withdrawn claims 24-45 which were directed to non-elected Invention II:

Withdrawn claims 24-45 are canceled.
24-45. 	(Canceled).

After the cancelation of claims 24-45, claims 1-7 and 9-23 are pending.

Allowable Subject Matter
Claims 1-7 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the previously-indicated allowable subject matter of claim 8 stated on page 16 of the 11-20-20 OA
Claims 2-7 and 9-23 are allowed, because they depend from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        02 March 2021